
	
		I
		112th CONGRESS
		1st Session
		H. R. 144
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Daniel E. Lungren of
			 California (for himself, Mr.
			 Schilling, Mr. Scott of South
			 Carolina, Mr.
			 Sensenbrenner, Mr.
			 Simpson, Mr. Smith of New
			 Jersey, Mr. Stivers,
			 Mr. Terry,
			 Mr. Webster,
			 Mr. Wolf, Mr. Womack, Mr.
			 Woodall, Mr. Yoder,
			 Mr. Young of Alaska,
			 Mr. Ruppersberger,
			 Mr. Critz,
			 Mr. Cardoza,
			 Mr. Matheson,
			 Mr. Benishek,
			 Mr. Bonner,
			 Mr. Brooks,
			 Mr. Bucshon,
			 Mr. Conaway,
			 Mr. Culberson,
			 Mr. Flake,
			 Mr. Gosar,
			 Mr. Griffin of Arkansas,
			 Mr. Latta,
			 Mr. Reed, Mr. Ross of Arkansas,
			 Mr. Tipton,
			 Ms. Tsongas,
			 Mr. Alexander,
			 Mr. McHenry,
			 Mr. Nugent,
			 Mr. Petri,
			 Mr. Walberg,
			 Mr. DesJarlais,
			 Mr. Duffy,
			 Mrs. Ellmers,
			 Mr. Frelinghuysen,
			 Mr. Dold, Mr. Dreier, Mr.
			 Duncan of Tennessee, Mrs.
			 Emerson, Mr. Farenthold,
			 Mr. Fitzpatrick,
			 Mr. Fleischmann,
			 Mr. Flores,
			 Mr. Gallegly,
			 Mr. Gerlach,
			 Mr. Gibson,
			 Mr. Griffith of Virginia,
			 Mr. Hanna,
			 Mr. Heller,
			 Mr. Hultgren,
			 Mr. Johnson of Illinois,
			 Mr. Jones,
			 Mr. Kinzinger of Illinois,
			 Mr. Lance,
			 Mr. LaTourette,
			 Mr. Lewis of California,
			 Mr. LoBiondo,
			 Mr. Long, Mr. Marino, Mr.
			 McKinley, Mr. Meehan,
			 Mrs. Miller of Michigan,
			 Mr. Mulvaney,
			 Mr. Murphy of Pennsylvania,
			 Mr. Nunnelee,
			 Mr. Paul, Mr. Paulsen, Mr.
			 Platts, Mr. Reichert,
			 Mr. Renacci,
			 Mr. Ribble,
			 Mr. Rogers of Kentucky,
			 Mr. Rogers of Alabama,
			 Mr. Rohrabacher,
			 Mr. Ross of Florida,
			 Mrs. Lummis,
			 Mr. Mack, Mr. Manzullo, Mr.
			 Marchant, Mr. McCaul,
			 Mr. McClintock,
			 Mr. McKeon,
			 Mrs. McMorris Rodgers,
			 Mr. Miller of Florida,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Olson,
			 Mr. Poe of Texas,
			 Mr. Posey,
			 Mr. Roe of Tennessee,
			 Mr. Rooney,
			 Mr. Royce,
			 Mr. Scalise,
			 Mrs. Schmidt,
			 Mr. Sessions,
			 Mr. Shimkus,
			 Mr. Smith of Texas,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Thompson of Pennsylvania,
			 Mr. Turner,
			 Mr. Westmoreland,
			 Mr. Wilson of South Carolina,
			 Mr. Barletta,
			 Mr. Bass of New Hampshire,
			 Mrs. Biggert,
			 Mr. Boustany,
			 Mr. Calvert,
			 Mr. Canseco,
			 Mrs. Capito,
			 Mr. Crawford,
			 Mr. Crenshaw,
			 Mr. Denham,
			 Mr. Dent, Mr. Diaz-Balart, Mr.
			 Akin, Mr. Austria,
			 Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Bartlett,
			 Mr. Barton of Texas,
			 Mr. Bilbray,
			 Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Buchanan,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Campbell,
			 Mr. Carter,
			 Mr. Cassidy,
			 Mr. Chaffetz,
			 Mr. Coble,
			 Mr. Coffman of Colorado,
			 Mr. Cole, Mr. Davis of Kentucky,
			 Mr. Forbes,
			 Mr. Fortenberry,
			 Mr. Garrett,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Graves of Missouri,
			 Mr. Graves of Georgia,
			 Mr. Guthrie,
			 Mr. Hall, Mr. Harper, Mr.
			 Hunter, Mr. Issa,
			 Ms. Jenkins,
			 Mr. Sam Johnson of Texas,
			 Mr. Kingston,
			 Mr. Kline,
			 Mr. Lamborn,
			 Mr. Gowdy,
			 Ms. Hayworth,
			 Mr. Latham,
			 Mr. Pence,
			 Mr. Walden,
			 Mrs. Black,
			 Mr. Price of Georgia,
			 Mr. Franks of Arizona,
			 Mr. Gary G. Miller of California,
			 Ms. Herrera Beutler,
			 Mr. Tiberi,
			 Mr. Rahall,
			 Mr. Gardner,
			 Mr. Kelly,
			 Mr. Lee of New York,
			 Mr. Cravaack,
			 Mr. Roskam,
			 Mr. Quayle,
			 Mr. Rehberg,
			 Mr. Lucas,
			 Mrs. Bono Mack,
			 Mr. Ryan of Wisconsin,
			 Mr. Mica, Mr. Labrador, and Mr. Pitts) introduced the following bill; which
			 was referred to the Committee on Ways and
			 Means
		
		A BILL
		To repeal the expansion of information reporting
		  requirements for payments of $600 or more to corporations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Paperwork Mandate Elimination Act of
			 2011.
		2.Repeal of
			 expansion of information reporting requirementsSection 9006 of the Patient Protection and
			 Affordable Care Act, and the amendments made thereby, are hereby repealed; and
			 the Internal Revenue Code of 1986 shall be applied as if such section, and
			 amendments, had never been enacted.
		
